DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 5/07/22. Claims 6, 10, 18, 20-21, 23-26,28-29, and 31-34 were cancelled by the applicant.  Claims 1-5, 7-9, 11-17, 19, 22, 27, 30 and 35 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/07/2022, with respect to claim 1-5, 7-9, 11-17, 19, 22, 27, 30 and 35  have been fully considered and are persuasive.  Specifically the applicant amended the claims that were objected to. The amendments were proper. The objections to the claims are hereby withdrawn.
Allowable Subject Matter
Claims 1-5, 7-9, 11-17, 19, 22, 27, 30 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reason for allowance is the same as was stated in the office action dated 03/08/2022.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879